          Case 18-34949 Document 61 Filed in TXSB on 01/30/20 Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS

                                                                                                          ENTERED
                                                                                                          01/30/2020

IN RE:                                                                         CASE NO. 18−34949
Roslyn Williams                                                                CHAPTER 13
      Debtor(s)

            ORDER TO DEPOSIT FUNDS INTO THE COURT REGISTRY


    The following motion is GRANTED:

  60 − Motion to Deposit Funds into the Court Registry Filed by Trustee David G Peake (Attachments: # 1
                                     Proposed Order) (Peake, David)

    These unclaimed funds may be deposited into the Registry of the Court:

                          Amount: $ 4,235.00
                          Owed to: Roslyn Williams


    Signed and Entered on Docket: 1/30/20.

                                                    by: Kristy Love
                                                        Deputy Clerk

   This Order is signed for the Court by the Clerk under authority of 28 U.S.C. § 956 and
General Order No. 2000−3.
